DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/18/2022 has been entered. Claims 1-5,7,10-11,16,18-19,21-24,26,33,35,45-46,51,53-54,56 and 58-59 remain pending in the application. Claims 60-63 are new. Claims 35,45-46 and 51 have been withdrawn from further consideration as detailed in the Non-final office action mailed 11/16/2018.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/22/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 10-11, 18, 26, 56, 58-59, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Hirschel (U.S. PG publication 20110196339), and further in view of Schraga (U.S. PG publication 20120226233).
In regard to claim 1,
Hirschel discloses a drug delivery device (see figure 1; Examiner notes a drug is fully capable of being delivered by the device of Hirschel due to the device’s function/structure) comprising: 
a casing (figure 1, item 1) having an opening (see figure 1 below) and an inner surface (see figure 1), the casing containing a drug storage container (figure 1, item 7: wherein the casing contains a syringe or ampoule which contains a substance which is fully capable of being a drug and therefore the container is construed as a drug storage container as the container is capable of storing a drug) including a proximal end (end of container furthest from needle 7B), a distal end (end of container closest to needle 7B), and a dose delivery member (figure 1, item 7B) disposed at the distal end (see figure 1) such that at least an insertion portion (distal tip of 7B) of the dose delivery member is configured to extend through the opening in the casing (see figure 1 and 4A); 
a drive (figure 1, item 5) disposed at least partially within the casing (see figure 1) and storing energy for expelling a drug from the drug storage container via the dose delivery member (Examiner notes “for expelling a drug from the drug storage container via the dose delivery member” is an intended use/functional limitation and the drive of Hirschel is fully capable due to its structure of storing energy for expelling a drug from the drug storage container via the dose delivery member as supported by paragraph [0023], and [0030]-[0031]); 
[AltContent: textbox (Part of body that holds the drug storage container)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Wall)][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale

a needle guard (figure 1, item 2) including a wall (see figure 1 above) having an outer surface (see figure 1), the needle guard being disposed adjacent to the opening (see figure 1) and movable relative to the casing between an extended position (see position shown in figure 1 which is construed as the extended position) and a retracted position (see position shown in figure 4 which is construed as the retracted position), the insertion portion of the dose delivery member being surrounded by the needle guard in the extended position (see figure 1) and the insertion portion of the dose delivery member being at least partially exposed when the needle guard is in the retracted position (see figure 4), the wall being configured to contact body tissue adjacent to an injection site (paragraph [0008] and [0013]); 
a needle guard biasing member (figure 1, item 6) configured to urge the needle guard in a distal direction (paragraph [0036]); and 
an interference arrangement (Figure 1, item 1C and 2B) for providing a selected threshold of resistance to movement of the needle guard from the extended position to the retracted position during insertion of the dose delivery member into the body tissue at the injection site (paragraph [0024]), the interference arrangement having a first member (figure 1, item 1C) disposed within the casing (see figure 1), and a second member (figure 1, item 2B) integrally formed with and/or immoveable with respect to at least a portion of the wall of the needle guard (see figure 1; paragraph [0024]), the first and second members engaging one another to retain the needle guard in the extended position (paragraph [0024]; see position shown in figure 1), one of the first and second members moving if the selected threshold of resistance is exceeded to allow the members to slide over and past one another when the needle guard is pressed against the injection site and to allow the needle guard to move into the retracted position to allow insertion of the dose delivery member (paragraph [0024]; see position in figure 1 and 4).
Hirschel fails to disclose wherein at least a portion of the needle guard biasing member is distal to the proximal end of the drug storage container.
[AltContent: arrow][AltContent: textbox (Seat)]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Schraga teaches wherein at least a portion of the needle guard biasing member (figure 2, item s1) is distal to the proximal end (end of container 1 furthest from needle) of the drug storage container (figure 1, item 1; See figure 2 wherein the needle guard biasing member is held between a seat formed by the needle guard 20 and part of the body which holds the container; Examiner notes the needle guard biasing member is spaced far enough from item 27 and 28 to allow them to deflect; see paragraph [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the needle guard biasing member of Hirschel to have at least a portion of the needle guard biasing member distal to the proximal end of the drug storage container and to modify the needle guard of Hirschel to have a seat which receives a distal end of the needle guard biasing member as shown in figure 2 of Schraga while a proximal end of the needle guard biasing member would be placed against part of the body which holds the drug storage container labeled above in Hirschel, as taught by Schraga, for the purpose of employing an arrangement that causes almost instantaneous shielding of the needle once the user stops pressing against the injection site (paragraph [0062] of Schraga) and since it has been held that rearranging parts of an invention involves only routine skill in the art. Examiner notes cap 7C of Hirschel would also be replaced with an appropriate sized cap similar to cap PC of Schraga therefore a cap is still provided which functions with the modified needle guard. 
In regard to claim 2,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, wherein one of the first and second members comprises a cam (Examiner notes the first or second member of Hirschel can be construed as “a cam” since both members structurally and functionally meet the claimed limitation of “a cam”) and the other one of the first and second members comprises a cam follower (Examiner notes the first or second member of Hirschel can be construed as “a cam follower” since both members structurally and functionally meet the claimed limitation of “a cam”. When the first member is construed as the cam the second member is construed as a cam follower and when the second member is construed as the cam the first member is construed as the cam follower).
In regard to claim 7,
Hirschel in view of Schraga teaches the drug delivery device of claim 2, wherein the cam (cam is construed as the second member item 2b of Hirschel; see note in claim 2 above) comprises an immovable continuous or segmented circumferential bead or groove (lug 2B of Hirschel is construed as a bead which engages with item 1C as shown in figure 1).
In regard to claim 10,
Hirschel in view of Schraga teaches the drug delivery device of claim 2, wherein the first member comprises the cam (cam is construed as the first member item 1C of Hirschel; see note in claim 2 above) and the second member comprises the cam follower (cam follower is construed as the second member item 2b of Hirschel; see note in claim 2 above).
In regard to claim 11,
Hirschel in view of Schraga teaches the drug delivery device of claim 2, wherein the first member comprises the cam follower (cam follower is construed as the first member item 1C of Hirschel; see note in claim 2 above) and the second member comprises the cam (cam is construed as the second member item 2b of Hirschel; see note in claim 2 above).
In regard to claim 18,
[AltContent: textbox (Part of body that holds the drug storage container)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Wall)][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale


Hirschel discloses a method for administering a substance (paragraph [0002]) comprising: providing a delivery device (see figure 1) comprising a casing (figure 1, item 1) having an inner surface (see figure 1), a drive (figure 1, item 5) disposed at least partially within the casing (see figure 1), a needle guard (figure 1, item 2) including a wall (see figure 1 above) having an outer surface (see figure 1), a needle guard biasing member (figure 1, item 6) configured to urge the needle guard in a distal direction (paragraph [0036]), and an interference arrangement (Figure 1, item 1C and 2B), the casing for housing a drug storage container (figure 1, item 7: wherein the casing contains a syringe or ampoule which contains a substance which is fully capable of being a drug and therefore the container is construed as a drug storage container as the container is capable of storing a drug), the drug storage container including a proximal end (end of container furthest from needle 7B), a distal end (end of container closest to needle 7B), and a dose delivery member (figure 1, item 7B) at the distal end (see figure 1) and at least partially extending through an opening in the casing (see figure 1 and 4A), the drive storing energy for expelling a substance from the drug storage container via the dose delivery member (paragraph [0023], and [0030]-[0031]), the needle guard movable relative to the casing between extended (see position shown in figure 1 which is construed as the extended position) and retracted positions  (see position shown in figure 4 which is construed as the retracted position), the dose delivery member concealed by the needle guard in the extended position (see figure 1) and the dose delivery member exposed when the needle guard is in the retracted position (see figure 4), the interference arrangement having a first member (figure 1, item 1C) disposed within the casing (see figure 1), and a second member (figure 1, item 2B) integrally formed with and/or immoveable with respect to at least a portion of the wall of the needle guard (see figure 1; paragraph [0024]), the first and second members engaging one another to retain the needle guard in the extended position (paragraph [0024]; see position shown in figure 1); and 
pressing the wall of the needle guard against body tissue at an injection site to insert the dose delivery member into the tissue (paragraph [0024]), the interference arrangement providing a threshold of resistance to movement of the needle guard from the extended position (paragraph [0024]), one of the first and second members moving if the threshold of resistance is exceeded to allow the members to slide over and past one another as the needle guard starts to move toward the casing into the retracted position (paragraph [0024]).
Hirschel fails to disclose a method for administering a drug and at least a portion of the needle guard biasing member being distal to the proximal end of the drug storage container. As a result Hirschel also fails to disclose the drive storing energy for expelling a drug from the drug storage container via the dose delivery member.
[AltContent: arrow][AltContent: textbox (Seat)]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Schraga teaches a method for administering a drug (paragraph [0003]), and wherein at least a portion of the needle guard biasing member (figure 2, item s1) being distal to the proximal end (end of container 1 furthest from needle) of the drug storage container (figure 1, item 1; See figure 2 wherein the needle guard biasing member is held between a seat formed by the needle guard 20 and part of the body which holds the container; Examiner notes the needle guard biasing member is spaced far enough from item 27 and 28 to allow them to deflect; see paragraph [0062] and [0003])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of Hirschel to be a drug which would result in a method for administering a drug and the drive storing energy for expelling a drug from the drug storage container via the dose delivery member, as taught by Schraga, for the purpose of providing treatment (paragraph [0003] of Schraga) and to modify the location of the needle guard biasing member of Hirschel to have at least a portion of the needle guard biasing member distal to the proximal end of the drug storage container and to modify the needle guard of Hirschel to have a seat which receives a distal end of the needle guard biasing member as shown in figure 2 of Schraga while a proximal end of the needle guard biasing member would be placed against part of the body which holds the drug storage container labeled above in Hirschel, as taught by Schraga, for the purpose of employing an arrangement that causes almost instantaneous shielding of the needle once the user stops pressing against the injection site (paragraph [0062] of Schraga) and since it has been held that rearranging parts of an invention involves only routine skill in the art. Examiner notes cap 7C of Hirschel would also be replaced with an appropriate sized cap similar to cap PC of Schraga therefore a cap is still provided which functions with the modified needle guard.  
In regard to claim 26,
Hirschel in view of Schraga teaches the method of Claim 18, wherein the needle guard at least partially enters the casing in the retracted position when the threshold of resistance is exceeded (paragraph [0024] of Hirschel; see position of needle guard in figure 4 vs. figure 1 of Hirschel).
In regard to claim 56,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, wherein the insertion portion of the dose delivery member is configured to penetrate into the body tissue at the injection site at least substantially simultaneously with the second member sliding past the first member (paragraph [0024] and [0031] of Hirschel).
In regard to claim 58,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, wherein the first member is disposed on an inner surface of the casing (see figure 1 of Hirschel).
In regard to claim 59,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, wherein the surface of the needle guard directly contacts the first member to retain the needle guard in the extended position (see figure 1 of Hirschel).
In regard to claim 61,
[AltContent: textbox (Seat)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale

[AltContent: textbox (Seat)][AltContent: arrow]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Hirschel in view of Schraga teaches the drug delivery device of claim 1, comprising a seat for the needle guard biasing member (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1 wherein the part of body that holds the drug storage container acts as a seat), wherein the needle guard biasing member is positioned between the needle guard and the seat (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1), and wherein the seat is integrally formed with the first member (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1).
In regard to claim 63,

[AltContent: textbox (Seat)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale

[AltContent: textbox (Seat)][AltContent: arrow]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Hirschel in view of Schraga teaches the method of claim 18, wherein the delivery device comprises a seat for the needle guard biasing member (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1 wherein the part of body that holds the drug storage container acts as a seat), wherein the needle guard biasing member is positioned between the needle guard and the seat (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1), and wherein the seat is integrally formed with the first member (see figure 2 above of Schraga and figure 1 above of Hirschel and analysis of claim 1).
Claims 3-5, 19, 21-22, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Hirschel (U.S. PG publication 20110196339) in view of Schraga (U.S. PG publication 20120226233) further in view of Roberts (U.S. PG publication 20130281939).
In regard to claim 3,
Hirschel in view of Schraga teaches the drug delivery device of claim 2.
Hirschel in view of Schraga teaches the cam follower (figure 1, item 2B of Hirschel, see note in regard to claim 2 above) and the cam (figure 1, item 1C of Hirschel, see note in regard to claim 2 above; Examiner notes the cam and cam follower function to release/retain the needle guard but is silent specifically how the releasing occurs other than that a force is applied to the needle guard; see paragraph [0024] of Hirschel).
Hirschel in view of Schraga fails to disclose wherein the cam follower is biased against the cam. 
Roberts teaches a cam follower (figure 3, item 1.1.2) biased against the cam (figure 3, item 1.2.3; paragraph [0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam follower 2B to be biased against the cam, as taught by Roberts, for the purpose of ensuring the retaining mechanism is reliable (paragraph [0023] and [0029] of Roberts).
In regard to claim 4,
Hirschel in view of Schraga teaches the drug delivery device of claim 2, wherein the cam follower comprises a flexible arm applying a bias force against the cam.
Hirschel in view of Schraga teaches wherein the cam follower (figure 1, item 2B of Hirschel, see note in regard to claim 2 above) comprises an arm (see figure 1, item 2B); and Hirschel in view of Schraga also teaches the cam (figure 1, item 1C of Hirschel, see note in regard to claim 2 above; Examiner notes the cam and cam follower function to release/retain the needle guard but is silent specifically how the releasing occurs other than that a force is applied to the needle guard; see paragraph [0024] of Hirschel).
Hirschel in view of Schraga fails to disclose wherein the cam follower comprises a flexible arm applying a bias force against the cam.
Roberts teaches wherein the cam follower (figure 3, item 1.1.2) comprises a flexible arm (figure 3, item 1.1.2) applying a bias force against the cam (figure 3, item 1.2.3; paragraph [0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam follower 2B to comprise a flexible arm applying a bias force against the cam, as taught by Roberts, for the purpose of ensuring the retaining mechanism is reliable (paragraph [0023] and [0029] of Roberts).
In regard to claim 5,
Hirschel in view of Schraga in view of Roberts teaches the drug delivery device of claim 4, wherein the cam follower further comprises a projection or a groove disposed at or adjacent to a free end of the flexible arm (see analysis of claim 4 above where the arm is flexible as modified by Roberts and figure 1, item 2B of Hirschel where a projection is at a free end engaged with item 1C of Hirschel).
In regard to claim 19,
Hirschel in view of Schraga teaches the method of claim 18, wherein one of the first and second members comprises a cam (the first member of Hirschel is construed as comprising a cam; figure 1, item 1C of Hirschel) and the other one of the first and second members comprises a cam follower (the second member of Hirschel is construed as comprising a cam follower; figure 1, item 2B of Hirschel).
Hirschel in view of Schraga fails to disclose further comprising biasing the cam follower against the cam when pressing the needle guard against body tissue.
Roberts teaches biasing the cam follower (figure 3, item 1.1.2) against the cam (figure 3, item 1.2.3) when pressing the needle guard against body tissue (paragraph [0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam follower 2B of Hirschel to be biased against the cam when pressing the needle guard against body tissue, as taught by Roberts, for the purpose of ensuring the retaining mechanism is reliable (paragraph [0023] and [0029] of Roberts).
In regard to claim 21,
Hirschel in view of Schraga in view of Roberts teaches the method of claim 19, wherein the cam follower comprises a flexible arm (see figure 3, item 1.1.2 and paragraph [0096] of Roberts and figure 1, item 2B of Hirschel which as modified by Roberts would be flexible) and pressing the needle guard against body tissue causes the flexible arm to flex away from the cam (see paragraph [0096] of Roberts and [0024] of Hirschel and analysis above).
In regard to claim 22,
Hirschel in view of Schraga in view of Roberts teaches the method of claim 21, wherein the cam follower further comprises a projection disposed at or adjacent to a free end of the flexible arm (see analysis of claim 21 above where the arm is flexible as modified by Roberts and figure 1, item 2B of Hirschel where a projection is at a free end engaged with item 1C of Hirschel) , wherein pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the projection of the cam follower (see paragraph [0096] of Roberts and [0024] of Hirschel and analysis above).
In regard to claim 53,
Hirschel in view of Schraga teaches the drug delivery device of claim 1.
Hirschel in view of Schraga fails to disclose wherein at least one of the first and second members is configured to deflect away from the other one of the first and second members as the first and second members slide over and past one another.
Roberts teaches wherein at least one of the first and second members (first member is 1.2.3 and second member is 1.1.2) is configured to deflect away from the other one of the first and second members (first member is 1.2.3 and second member is 1.1.2) as the first and second members slide over and past one another (paragraph [0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members of Hirschel to have at least one of the first and second members is configured to deflect away from the other one of the first and second members as the first and second members slide over and past one another, as taught by Roberts, for the purpose of ensuring the retaining mechanism is reliable (paragraph [0023] and [0029] of Roberts).
In regard to claim 54,
Hirschel in view of Schraga teaches the method of claim 18.
Hirschel in view of Schraga fails to disclose wherein at least one of the first and second members deflects away from the other one of the first and second members as the first and second members slide over and past one another.
Roberts teaches wherein at least one of the first and second members (first member is 1.2.3 and second member is 1.1.2) deflects away from the other one of the first and second members (first member is 1.2.3 and second member is 1.1.2) as the first and second members slide over and past one another (paragraph [0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members of Hirschel to have at least one of the first and second members deflect away from the other one of the first and second members as the first and second members slide over and past one another, as taught by Roberts, for the purpose of ensuring the retaining mechanism is reliable (paragraph [0023] and [0029] of Roberts).
Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschel (U.S. PG publication 20110196339) in view of Schraga (U.S. PG publication 20120226233) further in view of Shang (U.S. PG publication 20140207073). Examiner notes this rejection applies to both the first and second interpretation of Hirschel. 
In regard to claim 16,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, further comprising a substance stored in the drug storage container (paragraph [0002] of Hirschel). 
Hirschel in view of Schraga fails to disclose a drug stored in the drug storage container, wherein the drug is selected from the group consisting of TNF inhibitors, antibodies to the calcitonin gene-related peptide receptor, colony stimulating factors, erythropoiesis stimulating agents, apelin receptor agonists, anti-thymic stromal lymphopoietin antibodies, anti-thymic stromal lymphopoietinreceptor antibodies, antibodies that bind human Proprotein Convertase Subtilisin/Kexin Type 9 and tissue inhibitors of metalloproteinases.
Shang teaches a drug (paragraph [0074]), stored in the drug storage container (figure 1B, item 53; paragraph [0087]), wherein the drug is a TNF inhibitor (paragraph [0074] and [0077]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of Hirschel in view of Schraga to be a drug, wherein the drug is a TNF inhibitor, as taught by Shang, for the purpose of delivering a suitable beneficial agent to achieve a desired therapeutic effect (paragraph [0014] of Shang).
In regard to claim 33,
Hirschel in view of Schraga teaches the method of claim 18, further comprising expelling a drug stored in the drug storage container (see paragraph [0031] of Hirschel and paragraph [0003] of Schraga; as detailed in claim 18 above the substance of Hirschel as modified by Schraga is a drug).
Hirschel in view of Schraga fails to disclose wherein the drug is selected from the group consisting of TNF inhibitors, antibodies to the calcitonin gene-related peptide receptor, colony stimulating factors, erythropoiesis stimulating agents, apelin receptor agonists, anti-thymic stromal lymphopoietin antibodies, anti-thymic stromal lymphopoietinreceptor antibodies, antibodies that bind human Proprotein Convertase Subtilisin/Kexin Type 9 and tissue inhibitors of metalloproteinases.
Shang teaches expelling a drug (paragraph [0074]) stored in the drug storage container (figure 1B, item 53; paragraph [0087]), wherein the drug is a TNF inhibitor (paragraph [0074] and [0077]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drug of Hirschel in view of Schraga to be a TNF inhibitor, as taught by Shang, for the purpose of delivering a suitable beneficial agent to achieve a desired therapeutic effect (paragraph [0014] of Shang).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Hirschel (U.S. PG publication 20110196339) in view of Schraga (U.S. PG publication 20120226233) in view of Roberts (U.S. PG publication 20130281939) further in view of Schramm (U.S. patent no 4752290) as evidence by Choudhary (U.S. patent no 6689107).
In regard to claim 23,
Hirschel in view of Schraga in view of Roberts teaches the method of claim 21.
Hirschel in view of Schraga in view of Roberts teaches wherein the cam follower further comprises a projection disposed at or adjacent to a free end of the flexible arm (see analysis of claim 21 above where the arm is flexible as modified by Roberts and figure 1, item 2B of Hirschel where a projection is at a free end engaged with item 1C of Hirschel), wherein pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the projection of the cam follower (see paragraph [0096] of Roberts and [0024] of Hirschel and analysis above) and wherein the cam comprises a groove (see figure 1, item 1C).
Hirschel in view of Schraga in view of Roberts fails to disclose wherein the cam follower further comprises a groove disposed at or adjacent to a free end of the flexible arm, wherein pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the groove of the cam follower.
Schramm teaches wherein a cam follower further comprises a groove (groove formed between teeth 22 that is engaged with projection 21 which is construed as the cam as shown in figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirschel in view of Schraga in view of Roberts to substitute the projection of the cam follower for a groove and to substitute the groove of the cam for a projection, as taught by Schramm, because the substitution is a simple substitution that would yield the same predictable result of providing a retaining engagement and further as evidence by Choudhary (see column 2, line 12-20 of Choudhary) who teaches a respective projection and recess can be interchangeably used to mate with one another on a first and second part. Furthermore Hirschel discloses modifications can be made to the device (paragraph [0037] of Hirschel). 
In regard to claim 24,
Hirschel in view of Schraga in view of Roberts teaches the method of claim 19.
Hirschel in view of Schraga in view of Roberts teaches wherein the cam (the first member of Hirschel is construed as comprising a cam; figure 1, item 1C of Hirschel) comprises a groove (see figure 1 of Hirschel), wherein pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the groove of the cam (see analysis of claim 19 as modified by Roberts pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the groove of the cam as supported by paragraph [0096] of Roberts; see also paragraph [0024] of Hirschel) and wherein the cam follower comprises a bead (see figure 1, item 2B wherein a bead is shown at the end).
Hirschel in view of Schraga in view of Roberts fails to disclose wherein the cam comprises an immovable continuous or segmented circumferential bead, wherein pressing the needle guard against body tissue comprises applying a force with an axial component and a radial component against the bead of the cam.
Schramm teaches wherein a cam (figure 1, item 21) comprises an immovable continuous or segmented circumferential projection (see figure 1, item 21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirschel in view of Schraga in view of Roberts to substitute the bead of the cam follower for a groove and to substitute the groove of the cam for the bead, as taught by Schramm, because the substitution is a simple substitution that would yield the same predictable result of providing a retaining engagement and further as evidence by Choudhary (see column 2, line 12-20 of Choudhary) who teaches a respective projection and recess can be interchangeably used to mate with one another on a first and second part. Furthermore Hirschel discloses modifications can be made to the device (paragraph [0037] of Hirschel). 
Claims 1, 18, and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Hirschel (U.S. PG publication 20110196339), and further in view of Schraga (U.S. PG publication 20120226233). Examiner notes the second interpretation differs from the first in regard to the first and second member.
In regard to claim 1,
Hirschel discloses a drug delivery device (see figure 1; Examiner notes a drug is fully capable of being delivered by the device of Hirschel due to the device’s function/structure) comprising: 
a casing (figure 1, item 1) having an opening (see figure 1 below) and an inner surface (see figure 1), the casing containing a drug storage container (figure 1, item 7: wherein the casing contains a syringe or ampoule which contains a substance which is fully capable of being a drug and therefore the container is construed as a drug storage container as the container is capable of storing a drug) including a proximal end (end of container furthest from needle 7B), a distal end (end of container closest to needle 7B), and a dose delivery member (figure 1, item 7B) disposed at the distal end (see figure 1) such that at least an insertion portion (distal tip of 7B) of the dose delivery member is configured to extend through the opening in the casing (see figure 1 and 4A); 
a drive (figure 1, item 5) disposed at least partially within the casing (see figure 1) and storing energy for expelling a drug from the drug storage container via the dose delivery member (Examiner notes “for expelling a drug from the drug storage container via the dose delivery member” is an intended use/functional limitation and the drive of Hirschel is fully capable due to its structure of storing energy for expelling a drug from the drug storage container via the dose delivery member as supported by paragraph [0023], and [0030]-[0031]); 
[AltContent: textbox (Part of body that holds the drug storage container)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Wall)][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale

a needle guard (figure 1, item 2) including a wall (see figure 1 above) having an outer surface (see figure 1), the needle guard being disposed adjacent to the opening (see figure 1) and movable relative to the casing between an extended position (see position shown in figure 1 which is construed as the extended position) and a retracted position (see position shown in figure 4 which is construed as the retracted position), the insertion portion of the dose delivery member being surrounded by the needle guard in the extended position (see figure 1) and the insertion portion of the dose delivery member being at least partially exposed when the needle guard is in the retracted position (see figure 4), the wall being configured to contact body tissue adjacent to an injection site (paragraph [0008] and [0013]); 
a needle guard biasing member (figure 1, item 6) configured to urge the needle guard in a distal direction (paragraph [0036]); and 
an interference arrangement (Figure 1, item 1C and 2B) for providing a selected threshold of resistance to movement of the needle guard from the extended position to the retracted position during insertion of the dose delivery member into the body tissue at the injection site (paragraph [0024]), the interference arrangement having a first member (figure 1, item 2B) disposed within the casing (see figure 1), and a second member (figure 1, item 1C) integrally formed with and/or immoveable with respect to at least a portion of the wall of the needle guard (see figure 1 wherein the second member is immoveable with respect to at least a portion of the wall of the needle guard), the first and second members engaging one another to retain the needle guard in the extended position (paragraph [0024]; see position shown in figure 1), one of the first and second members moving if the selected threshold of resistance is exceeded to allow the members to slide over and past one another when the needle guard is pressed against the injection site and to allow the needle guard to move into the retracted position to allow insertion of the dose delivery member (paragraph [0024]; see position in figure 1 and 4).
Hirschel fails to disclose wherein at least a portion of the needle guard biasing member is distal to the proximal end of the drug storage container.
[AltContent: arrow][AltContent: textbox (Seat)]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Schraga teaches wherein at least a portion of the needle guard biasing member (figure 2, item s1) is distal to the proximal end (end of container 1 furthest from needle) of the drug storage container (figure 1, item 1; See figure 2 wherein the needle guard biasing member is held between a seat formed by the needle guard 20 and part of the body which holds the container; Examiner notes the needle guard biasing member is spaced far enough from item 27 and 28 to allow them to deflect; see paragraph [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the needle guard biasing member of Hirschel to have at least a portion of the needle guard biasing member distal to the proximal end of the drug storage container and to modify the needle guard of Hirschel to have a seat which receives a distal end of the needle guard biasing member as shown in figure 2 of Schraga while a proximal end of the needle guard biasing member would be placed against part of the body which holds the drug storage container labeled above in Hirschel, as taught by Schraga, for the purpose of employing an arrangement that causes almost instantaneous shielding of the needle once the user stops pressing against the injection site (paragraph [0062] of Schraga) and since it has been held that rearranging parts of an invention involves only routine skill in the art. Examiner notes cap 7C of Hirschel would also be replaced with an appropriate sized cap similar to cap PC of Schraga therefore a cap is still provided which functions with the modified needle guard. 
In regard to claim 18,
[AltContent: textbox (Part of body that holds the drug storage container)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Wall)][AltContent: arrow]
    PNG
    media_image1.png
    850
    347
    media_image1.png
    Greyscale


Hirschel discloses a method for administering a substance (paragraph [0002]) comprising: providing a delivery device (see figure 1) comprising a casing (figure 1, item 1) having an inner surface (see figure 1), a drive (figure 1, item 5) disposed at least partially within the casing (see figure 1), a needle guard (figure 1, item 2) including a wall (see figure 1 above) having an outer surface (see figure 1), a needle guard biasing member (figure 1, item 6) configured to urge the needle guard in a distal direction (paragraph [0036]), and an interference arrangement (Figure 1, item 1C and 2B), the casing for housing a drug storage container (figure 1, item 7: wherein the casing contains a syringe or ampoule which contains a substance which is fully capable of being a drug and therefore the container is construed as a drug storage container as the container is capable of storing a drug), the drug storage container including a proximal end (end of container furthest from needle 7B), a distal end (end of container closest to needle 7B), and a dose delivery member (figure 1, item 7B) at the distal end (see figure 1) and at least partially extending through an opening in the casing (see figure 1 and 4A), the drive storing energy for expelling a substance from the drug storage container via the dose delivery member (paragraph [0023], and [0030]-[0031]), the needle guard movable relative to the casing between extended (see position shown in figure 1 which is construed as the extended position) and retracted positions  (see position shown in figure 4 which is construed as the retracted position), the dose delivery member concealed by the needle guard in the extended position (see figure 1) and the dose delivery member exposed when the needle guard is in the retracted position (see figure 4), the interference arrangement having a first member (figure 1, item 2B) disposed within the casing (see figure 1), and a second member (figure 1, item 1C) integrally formed with and/or immoveable with respect to at least a portion of the wall of the needle guard (see figure 1 where the second member is immoveable with respect to at least a portion of the wall of the needle guard), the first and second members engaging one another to retain the needle guard in the extended position (paragraph [0024]; see position shown in figure 1); and 
pressing the wall of the needle guard against body tissue at an injection site to insert the dose delivery member into the tissue (paragraph [0024]), the interference arrangement providing a threshold of resistance to movement of the needle guard from the extended position (paragraph [0024]), one of the first and second members moving if the threshold of resistance is exceeded to allow the members to slide over and past one another as the needle guard starts to move toward the casing into the retracted position (paragraph [0024]).
Hirschel fails to disclose a method for administering a drug and at least a portion of the needle guard biasing member being distal to the proximal end of the drug storage container. As a result Hirschel also fails to disclose the drive storing energy for expelling a drug from the drug storage container via the dose delivery member.
[AltContent: arrow][AltContent: textbox (Seat)]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Schraga teaches a method for administering a drug (paragraph [0003]), and wherein at least a portion of the needle guard biasing member (figure 2, item s1) being distal to the proximal end (end of container 1 furthest from needle) of the drug storage container (figure 1, item 1; See figure 2 wherein the needle guard biasing member is held between a seat formed by the needle guard 20 and part of the body which holds the container; Examiner notes the needle guard biasing member is spaced far enough from item 27 and 28 to allow them to deflect; see paragraph [0062] and [0003])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of Hirschel to be a drug which would result in a method for administering a drug and the drive storing energy for expelling a drug from the drug storage container via the dose delivery member, as taught by Schraga, for the purpose of providing treatment (paragraph [0003] of Schraga) and to modify the location of the needle guard biasing member of Hirschel to have at least a portion of the needle guard biasing member distal to the proximal end of the drug storage container and to modify the needle guard of Hirschel to have a seat which receives a distal end of the needle guard biasing member as shown in figure 2 of Schraga while a proximal end of the needle guard biasing member would be placed against part of the body which holds the drug storage container labeled above in Hirschel, as taught by Schraga, for the purpose of employing an arrangement that causes almost instantaneous shielding of the needle once the user stops pressing against the injection site (paragraph [0062] of Schraga) and since it has been held that rearranging parts of an invention involves only routine skill in the art. Examiner notes cap 7C of Hirschel would also be replaced with an appropriate sized cap similar to cap PC of Schraga therefore a cap is still provided which functions with the modified needle guard.
In regard to claim 60,
Hirschel in view of Schraga teaches the drug delivery device of claim 1, wherein the first member (figure 1, item 2B) moves with respect to at least a portion of the casing when the needle guard is pressed against the injection site and the selected threshold of resistance is exceeded (paragraph [0024] of Hirschel).
In regard to claim 61,
[AltContent: textbox (Seat)][AltContent: arrow]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Hirschel in view of Schraga teaches the drug delivery device of claim 1, comprising a seat (see analysis of claim 1 above and figure 2 above of Schraga) for the needle guard biasing member (see figure 2 above of Schraga), wherein the needle guard biasing member is positioned between the needle guard and the seat (see figure 2 above of Schraga and analysis of claim 1), and wherein the seat is integrally formed with the first member (see analysis of claim 1 above wherein the seat is integrally formed with the first member 2B).
In regard to claim 62,
Hirschel in view of Schraga teaches the method of claim 18, wherein the first member (figure 1, item 2B) moves with respect to at least a portion of the casing when the wall of the needle guard is pressed against the body tissue at the injection site and the threshold of resistance is exceeded (paragraph [0024] of Hirschel).
In regard to claim 63,
[AltContent: textbox (Seat)][AltContent: arrow]
    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

Hirschel in view of Schraga teaches the method of claim 18, wherein the delivery device comprises a seat (see analysis of claim 1 above and figure 2 above of Schraga) for the needle guard biasing member (see figure 2 above of Schraga and analysis of claim 1), wherein the needle guard biasing member is positioned between the needle guard and the seat (see figure 2 above of Schraga and analysis of claim 1), and wherein the seat is integrally formed with the first member (see analysis of claim 1 above wherein the seat is integrally formed with the first member 2B).
Response to Arguments
Applicant’s arguments, filed 3/18/2022, with respect to the rejections of the claims under 35 U.S.C. 103 over Hirschel in view of Stefansen (U.S. PG publication 20160106920) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hirschel in view of Schraga. Accordingly this action is non-final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783